          Case 1:18-cr-00786-CM Document 90 Filed 03/19/21 Page 1 of 1
             Case 1:18-cr-00786-CM Document 89 Filed 03/19/21 Page 1 of 1



                      ROTHMAN , S CHNEIDER, SOLOWAY & STERN, LLP
                                              Attorney s at Law
                                       I 00 Lafayette Street, Suite 50 I
                                            New York, NY 1001 3




                                                                                ,.r
Franklin A. Rothman                                                                        Tel: (2 12) 57 1-5500
Jer em y Schneider                                                                    fl   f._ax : (2)2)57 1-5507
                                                                                              ,.,.,
Robert A. So loway
D avid Stern                                                                     i,1_·,~,     J t.,
Rachel Peri llo                                                                                       l., .. ....,
                                                                                                              .
                                                                                                                   vi'        -
                                                                      Ma r ch 19 , 2021               ?  I',,,,(
                                                                                                      ;>/1121
                                                                                                                       •v...._.__

Hon . Colleen McMahon
United Sta t es District Judg e
Southern District of New York
500 Pe arl Street
                                                                             \r~v~
New York , New York 1 0007
                                                                                                          )
                                                                                                                   '.
                  Re :    United S ta tes v . Glenn                                                   r
                                                                                                          ,, ; . I '
                          1 8 Cr . 7 8 6 (CM)

De ar Judge McMahon :

     I repr esented Mr. Glenn Bullard in the above referenced
matter . An associate of my firm , Rache l Pe rillo e x pended a total
of 19 . 2 hours , nunc pro tune to June 12 , 2019 , assisting me in
this matter . Much of tha t time i nvolved working on his sente ncing
submission, visiting Mr . Bullard at the Metropolitan Detention
Center , and email commun i cations with the government and
probation .

          There f ore , it is r e spectfully r e quested that your Hono r
approve payment at an hourly rate o f $9 0 . 00 for associate time
spe n t r epresenting Mr . Bulla r d i n this ma tter .

          Than k you very much .

                                                                      Sincerely ,



                         USDCSDNY                                     Da vid Stern

                         DOCUMENT
DS / sc
                         ELECTRONICALLYFil,ED
                         DOC#: _ _ _ _ _ __
                         DATE FILED:
